Citation Nr: 1231539	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  05-10 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent prior to December 3, 2010 and in excess of 20 percent from December 3, 2010 to December 15, 2010 and from July 1, 2011, for degenerative disc disease and neural foraminal encroachment at L4-L5 and L5-S1, with related radiculopathy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his Spouse



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied entitlement to an increased rating for service-connected low back disability. 

The Veteran provided testimony before a Decision Review Officer at the RO in November 2009.  He and his spouse provided testimony before the undersigned Acting Veterans Law Judge at the RO in April 2010.  Transcripts of both hearings are of record. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board remanded the Veteran's claim in October 2010.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, an additional remand is required in order to adequately determine the Veteran's claim for an increase rating.

The Board remanded this case in October 2010 in order for the Veteran to be afforded an additional spine examination to determine his current level of disability.  More specifically, the examination was to determine any neurological manifestations associated with the Veteran's service-connected back disability.  

The December 3, 2010 examination report considered manifestations of the Veteran's back disability, to include neurological impairment.  However, the examiner did not identify the nerve involved with the Veteran's neurological impairment and did not indicate whether the Veteran's radiculopathy was best categorized as mild, moderate, moderately severe, or severe. 

The Veteran was provided a 100 percent disability rating under 38 C.F.R. § 4.30 effective from December 15, 2010 (the date of his back surgery) to July 1, 2011 by a rating decision dated April 2011.  A subsequent rating decision dated December 2011 assigned a 20 percent evaluation from December 3, 2010 to December 15, 2010 and from July 1, 2011 for the Veteran's back disability.  

An additional VA examination is necessary to determine the Veteran's level of disability post-surgery.  The record does not contain evidence of a post-surgical VA examination, nor the follow-up treatment records from the surgery.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability, such as when the Veteran underwent surgery.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  Thus, a VA examination must be provided on remand.  

Additionally, the December 2011 supplemental statement of the case (SSOC) indicates that treatment records from the Montgomery VA Medical Center dating from April 1, 2004 to October 28, 2011 were utilized in determining the Veteran's current level of disability.  These records are not in the paper claims file and are not available in the Virtual VA system.  Thus, the Board must additionally remand for these records to be associated with either the paper or Virtual claims file so that the Board may consider them in future appellate review.

The Board's October 2010 remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as discussed above, the Board's remand orders were not fully complied with.  Thus, the RO/AMC is required to conduct the development requested by the Board in order for the Veteran's claim to be fully and fairly adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Associate any VA treatment records with the claims file not already associated, to include records from the Montgomery VA Medical Center dating from April 1, 2004 to October 28, 2011.

2.  The Veteran should be afforded a VA examination to determine the extent of the disability associated with the service connected lumbar spine disability.  The examiner should review the claims folder and indicate that such a review was completed.  Any indicated testing should be conducted. 

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

The examiner should provide ranges of motion in degrees, to include the degrees at which pain begins.  The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should also comment concerning whether the Veteran experienced any incapacitating episodes, requiring bed rest prescribed by a physician, prior to December 15, 2010 and/or from July 1, 2011.  

The examiner should report all neurologic impairment resulting from the service connected back disability.  The examiner should identify the nerve and indicate whether there is radiculopathy, complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis neuritis or neuralgia is mild, moderate, moderately severe, or severe.  The examiner should note any other neurologic disability associated with the back disability. 

A complete explanation must be provided for all opinions rendered.  The explanation must take into account the Veteran's statements.  If the examiner discounts the Veteran's statements, the examiner should provide a reason for doing so.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation. 

3.  The agency of original jurisdiction should review the examination report to ensure that it contains the information and opinions asked for in this remand. 

4.  If the benefits sought on appeal remain denied, the RO or AMC should issue a supplemental statement of the case before the claims file is returned to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


